PER CURIAM.
This cause having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. See Bias v. State of Florida, (Fla.App.1960) 118 So.2d 63; Younghans v. State of Florida, (Fla.App.1957) 97 So.2d 31; Richards v. State of Florida, 144 Fla. 177, 197 So. 772.
STURGIS, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.